Motion for a stay granted and the stay contained in the order to show cause, dated April 18, 1960, is continued pending the hearing and determination of the appeal on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 12, 1960 with notice of argument for May 24, 1960, said appeal to be argued or submitted when reached; and on the further condition that no meeting of the stockholders of the Parkersburg-¿Etna Corporation be held sooner than July 1, 1960. Respondent’s points are to be served and filed on or before May 18, 1960. Concur ■— Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.